In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1012V
                                      Filed: May 8, 2018
                                        UNPUBLISHED


    RICKY BURAS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 27, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination administered on
October 19, 2016. Petition at 1, 10. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On April 13, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a SIRVA. On May 4, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $92,500.00 and
$3,163.33 to satisfy a State of Mississippi Medicaid lien. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards

    (1) Petitioner a lump sum payment of $92,500.00 in the form of a check payable
        to petitioner, Ricky Buras. This amount represents compensation for all
        damages that would be available under § 300aa-15(a); and
    (2) A lump sum payment of $3,163.33, representing compensation for
        satisfaction of the State of Mississippi Medicaid Lien, payable jointly to
        petitioner3 and to:

                                          Magnolia Health
                                  5615 High Point Drive, Suite 100
                                          Irving, TX 75038
                                   Recipient ID: MS01382297822
                                      Case Number: 105352

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
 Petitioner agrees to endorse this payment to Magnolia Health.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                               OFFICE OF SPECIAL MASTERS

                               )
 RICKY BURAS,
                               )
           Petitioner,         )
                               )                      No. 17-1012V
 v.
                               )                      Chief Special Master Dorsey
 SECRETARY OF HEALTH AND HUMAN )                      ECF
 SERVICES,                     )
                               )
           Respondent.         )
                               )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On April 9, 2018, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. Thereafter, on April 13, 2108, Chief Special Master Dorsey

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for

his Shoulder Injury Related to Vaccine Administration (“SIRVA”). Based on the evidence of

record, respondent proffers that petitioner should be awarded $92,500.00. This amount

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a), with the exception of the reimbursement of the Medicaid lien, below. Petitioner

agrees.

          Respondent further proffers that petitioner, Ricky Buras, should be awarded funds to

satisfy a State of Mississippi Medicaid lien in the amount of $3,163.33, which represents full

satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the State of

Mississippi may have against any individual as a result of any Medicaid payments that the State

of Mississippi has made to or on behalf of Ricky Buras from the date of his eligibility for
benefits through the date of judgment in this case as a result of his vaccine-related injury suffered

on or about October 19, 2016, under Title XIX of the Social Security Act. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through

two lump sum payments as described below:

       (1)     A lump sum payment of $92,500.00 in the form of a check payable to petitioner. 1

       (2)     A lump sum payment of $3,163.33, representing compensation for satisfaction of
               the State of Mississippi Medicaid lien, payable jointly to petitioner and to:

                                          Magnolia Health
                                 5615 High Point Drive, Suite 100
                                         Irving, TX 75038
                                  Recipient ID: MS01382297822
                                      Case Number: 105352

Petitioner agrees to endorse this payment to Magnolia Health.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                      Respectfully submitted,

                                                      CHAD A. READLER
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      GABRIELLE M. FIELDING
                                                      Assistant Director
                                                      Torts Branch, Civil Division



1Should petitioner die prior to the entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.
                     s/ Traci R. Patton
                     TRACI R. PATTON
                     Senior Trial Attorney
                     Torts Branch, Civil Division
                     U.S. Department of Justice
                     P.O. Box 146
                     Benjamin Franklin Station
                     Washington, D.C. 20044-0146
                     Telephone: (202) 353-1589

Dated: May 4, 2018